                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

PETER MRINA,                                      §
                                                  §
                 Petitioner,                      §
v.                                                §   Civil Action No. 3:18-CV-3415-L
                                                  §
IMMIGRATION AND CUSTOMS                           §
ENFORCEMENT (ICE); TUCKER ICE                     §
PROPERTY MANAGER; and JIMMY                       §
JOHNSON,                                          §
                                                  §
                 Respondents.                     §

                                              ORDER

       The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Reports”) (Docs. 17, 28) were entered on February 5, 2019, and April 26, 2019, recommending

that the court: (1) deny for lack of jurisdiction Petitioner’s Emergency Motions for Stay of

Deportation (Docs. 12, 16); (2) deny or dismiss without prejudice for lack of jurisdiction over

Petitioner’s habeas corpus claims under 28 U.S.C. § 2241 (Docs. 3, 10); and (3) dismiss without

prejudice any remaining non-habeas civil claims regarding deprivation of property, which have been

raised in a separate civil action filed by Petitioner. No objections to the Reports were filed.

       Having reviewed the pleadings, file, record in this case, and Reports, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court dismisses without prejudice all habeas and non-habeas claims

asserted in this action by Petitioner for the reasons stated in the Reports. Rather than ruling on

Petitioner’s motions, the court directs the clerk of the court to term all pending motions, including




Order – Page 1
Petitioner’s Emergency Motions for Stay of Deportation (Docs. 12, 16), as it agrees that it does not

have jurisdiction over the requests for relief included in these motions.

        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.* The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Reports. In the event that

Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis on appeal.

        It is so ordered this 21st day of May, 2019.



                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




        *
            Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                  (a)       Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 2
